Citation Nr: 1745363	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  10-48 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent, prior to December 4, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which granted service connection and assigned an initial 30 percent rating for PTSD, effective March 10, 2008.  In a November 2010 rating decision, a temporary total rating was assigned from September 28, 2008 based on a period of hospitalization; the 30 percent rating was reassigned from December 1, 2008.  In an April 2011 rating decision, the rating was increased to 50 percent, effective March 10, 2008.  A January 2015 rating decision assigned a 100 percent evaluation, effective December 4, 2014, the date of a VA examination.  

The claim was previously before the Board in April 2014 when it was remanded for further development. 

In April 2015 correspondence, the Veteran asserted that the effective date of the 100 percent evaluation should be the date his claim was received by the RO, not the date of the VA examination.  However, because the appeal originated from the January 2009 rating decision that granted service connection and assigned an initial evaluation, he is actually appealing the initial rating assigned following a grant of service connection.  Thus, the claim involves the propriety of the disability rating assigned during the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Veteran testified in October 2012 before a Veterans Law Judge no longer employed by the Board.  A transcript of that hearing is in the record before the Board.  In August 2017, the Veteran stated that he did not want another hearing.  

FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, demonstrates that, for the period prior to December 4, 2014, the Veteran's PTSD did not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial evaluation for PTSD in excess of 50 percent, prior to December 4, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  The General Rating Formula for Mental Disorders (General Rating Formula) provides that a 50 percent evaluation for PTSD is warranted by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation for PTSD is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  All ratings in the General Rating Formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Without those factors, however, differentiating a 30 percent evaluation from a 50 percent evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  See also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). 

Based on a thorough review of the evidence, the Board finds the preponderance of the evidence is against an initial evaluation for PTSD in excess of 50 percent, prior to December 4, 2014.

The report of a May 2008 VA PTSD examination relates that the Veteran reported significantly depressed mood and suicidal ideation beginning in 2006 (following separation from his girlfriend and his father's placement in a nursing home).  Around the same time he said that he began to have more difficulty sleeping through the night, recurring nightmares about his experiences in Vietnam, and a loss of interest in many previously enjoyed activities (e.g. washing his truck).  He said that he never talked about his experiences in Vietnam and never felt emotionally close to his wife.  

The Veteran had retired in 1997 after 25 years as a loader for UPS.  He did not attribute his retirement to psychiatric symptoms.  He had worked a second job as a filling station attendant for a friend's business for a number of years.  After he retired from UPS, he began working at the station as an automobile mechanic.  He estimated he worked two to four days a week for the last ten years on an on-call basis.  He did not report missing days of work because of his psychiatric symptoms.  He reported only one on-the-job altercation which occurred shortly before he retired from UPS, but generally had good relationships with co-workers.  

The Veteran and his wife separated in 1997 after a dispute over money (she did not want him to retire).  He had two adult children from the marriage with whom he had good relationships, but he described his marriage as having been generally emotionally distant.  In 2000 or 2001 while living at his elderly father's house, he began living with a girlfriend.  The relationship ended in 2006 when she left to live with someone else.  The Veteran noted considerable distress at her departure, compounded by his father's deteriorating health and placement in a nursing facility.  The Veteran had several friends and went deer hunting with one of them for recreation.  He saw his children and grandchildren regularly and was trying to locate his girlfriend (who seemed to have been incarcerated after leaving the relationship).  He enjoyed maintaining and cleaning his truck.  He described some social withdrawal distancing in his marriage and a lack of interest for the last two to three years in previously enjoyed activities, all likely due to PTSD. 

On examination, the Veteran was a casually dressed, appropriately groomed, alert man oriented in all spheres.  He made eye contact and displayed behavior appropriate to the interview setting.  His mood was mildly depressed, and affect was notably bland but still congruent.  He denied current suicidal/homicidal ideation/intent/plan but reported having suicidal ideation and plan in 2007.  His speech was somewhat slurred but easily understandable and his thinking was circumstantial but could be re-directed easily.  The Veteran denied any recent alcohol abuse, and the reasons for his slurred speech and circumstantiality were thus unclear.  He did not display signs of formal thought disorder and denied hallucinations and delusions.  He reported early and middle insomnia resulting in fatigue during the day.  He reported adequate maintenance of personal hygiene and competent management of finances, diet and other activities of daily living.  He did not report panic attacks, phobias, obsessive thoughts or rituals that interfered with functioning.  Long and short term recall were grossly intact, and attention and concentration were adequate for the purposes of this examination.  Judgment and insight were present.

The Veteran reported significantly depressed mood following several losses noted in 2006.  Although this depression (diagnosed here as Major Depressive Disorder single episode) was less likely as not the result of his military service, its effects on functioning were impossible to evaluate separately from his PTSD symptoms since the Veteran reported the disorders as mutually exacerbating.

The examiner stated that the Veteran's current symptoms, including depression, were mild to moderate and recurred daily.  He did not report any significant occupational impairment as a result of symptoms.  

The Axis I diagnosis was major depressive disorder, single episode; PTSD, chronic; and alcohol abuse, in apparent remission.  The Veteran's current Global Assessment of Functioning (GAF) was 58, reflecting symptoms of major depressive disorder of depressed mood, occasional suicidal ideation, preoccupation with girlfriend; symptoms of PTSD of re-experiencing symptoms, insomnia, emotional numbing, need to avoid reminders of experience in Vietnam; and symptoms of alcohol abuse of past use of alcohol as a sedative and anxiolytic.  The GAF was 48 to 58 in the past year. 

The examiner stated that the Veteran's PTSD signs and symptoms were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

VA medical records reflect that the Veteran was hospitalized for PTSD treatment from September 26 to November 4, 2008.  Treatment records related to that period note the Veteran presented to the mental health clinic as a walk-in and when he was seen, he expressed violent threats to a nurse.  He disclosed that in the past he had come to a treatment appointment with a concealed weapon.  He expressed anger at VA as well as irritability and feelings of depression and reported severe insomnia with nightmares about Vietnam.  The admission diagnoses were depression NOS with irritability, anxiety, psychomotor agitation and increased risk for harm to others, r/o psychotic ideation, PTSD with recurrent nightmares.  The Veteran was hospitalized until stabilization with medications and until all weapons were removed from his home.  He was discharged with behavioral flag alert.

On mental status examination the day prior to discharge, the Veteran showed no evidence of any psychomotor agitation or retardation.  His affect remained fairly bright while his mood was euthymic; speech was normal rate, rhythm and volume.  Thought content was normal; he denied any hallucinations, delusions, paranoia or suicidal or homicidal ideations.  There was no evidence of formal thought disorder and thought processes were linear.  Cognition was grossly intact; insight and judgment good. 

On the date of discharge, the Veteran reported he was not suicidal or homicidal, and felt better after inpatient stay.  He reported he was able to sleep.  He was to continue receiving treatment and had agreed to participate.  

In a January 2009 letter, a Team Leader from a Vet Center related that the Veteran was referred to the Vet Center by a VAMC psychiatrist for counseling after the involuntary psychiatric hospitalization at VAMC Northport.  In addition, the Veteran was also mandated to have a police escort when on the grounds of VA as a result of his anger/rage, acting out and homicidal ideation.  The Veteran had been initially seen at the Vet Center in December 2008.  

The Veteran's PTSD symptoms were chronic, severe and frequent.  The Veteran was a fragile individual whose primary defense was anger and rage.  He was easily provoked into feeling he or someone related to him was under threat of attack.  When this occurred, he had historically acted out his anger.  Themes of war and reenactment were frequent in this Veteran's life.  Interpersonal relationships were limited and stressful.  The Veteran was divorced and his current relationship had essentially been reflective of being on a rescue mission. 

In a December 2010 follow-up letter, the Team Leader stated that currently the Veteran was no longer threatening to VA personnel and no longer had his weapons.  However, he continued to present with chronic severe PTSD.  She summarized that the Veteran's PTSD symptoms remained a significant impediment to his daily functioning.  Problem solving skills were poor and other than family, interpersonal relationships were marginal and dysfunctional.  

VA medical records reflect that in September 2010 the Veteran was fully oriented, and had normal grooming and hygiene, normal attention and concentration, normal remote and recent memory, normal thought processes, unremarkable thought content, fair judgment, fair insight and good impulse control.  GAF was 55.

The report of an October 2010 PTSD examination reflects that the Veteran was casually dressed, appropriately groomed, alert and oriented in all spheres.  He made adequate eye contact.  His hygiene was unremarkable and he displayed behavior appropriate to the interview setting.  His mood was neutral and affect was congruent.  He did not report suicidal/homicidal ideation/intent/plan.  Speech was unimpaired, and he spoke fluently with normal intonation, rhythm and volume.  His thinking was tangential, without flight of ideas, and he had difficulty recalling the topic under discussion.  The Veteran denied hallucinations or delusions.  His long term recall was grossly intact.  Short term recall, attention and concentration were mildly to moderately impaired.  He did not report panic attacks, obsessions or phobias that interfered with normal functioning.  He reported adequate maintenance of dress, diet, finances and other ADLs.  He denied recent substance abuse, and substances were not currently a factor in his condition.  He reported normal sleep patterns with medication.  Judgment and insight were present.

Regarding PTSD, the Veteran re-experienced military stressors in intrusive thoughts and memories.  He reported increased arousal (insomnia, irritability, hypervigilance, impaired concentration) and signs and symptoms of numbing/avoidance (he tried to avoid subjective and objective reminders of his military experience, he felt alienated from others, his range of affect was restricted and he lacked interest in significant activities).  The current GAF was 55, with GAFs from 45 to 55 in the past year.  

VA medical records reflect that in December 2010 the Veteran was fully oriented, and had normal grooming and hygiene, normal attention and concentration, normal remote and recent memory, normal thought processes, unremarkable thought content, fair judgment, fair insight and good impulse control.  GAF was 57.

In March 2011, the Veteran was fully oriented, and had normal grooming and hygiene, normal remote and recent memory, normal thought processes, unremarkable thought content, good judgment, good insight and good impulse control.  GAF was 55.  

Also in March 2011, the Veteran was noted to be managing his symptoms of PTSD.  He had a GAF of 55 in June 2011.  The Veteran walked away from a confrontation in October 2011.  He had a GAF of 58 in December 2011.  In March 2012, the Veteran's GAF was 58, and in October 2012 the GAF was 60.  The Veteran had a negative PTSD screening test in January 2013.  In May 2013, the Veteran's Red Flag was deactivated.  

During an October 2012 hearing, the Veteran testified that he had been hospitalized at VA for 40 days against his will in 2008.  He was now in weekly therapy at the Vet Center.  He saw his psychiatrist once every three months for medication.  The Veteran currently lived with his sister.  He was Red Flagged for two years and needed police escorts at the VA Medical Center after he went to punch a VA psychiatrist during the hospitalization.  He also used to have road rage but due to therapy he now walked away from such situations.  The Veteran said that he procrastinated a lot and had trouble with confined spaces and could not use public transportation.  He had trouble interacting with other people but had learned to walk away from things.  He had a pretty good relationship with his children and grandchildren.  

The Board finds that the foregoing evidence does not support an evaluation in excess of 50 percent, prior to December 4, 2014.  The evidence does not show that, prior to that date, the Veteran's PTSD resulted in symptoms similar to those required for a 70 percent evaluation.  The evidence is negative for occupational or social impairment that more closely approximated a finding of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic affecting the ability to function independently, appropriately and effectively; spatial disorientation; and neglect of personal appearance and hygiene.  See General Rating Formula; see also Mauerhan, supra. 

While the Veteran showed an increase in behavioral symptoms which led to the September 2008 hospitalization, at discharge there was no evidence of suicidal or homicidal ideations, thought content and cognition were normal.  The Veteran stopped threatening VA personnel and the behavioral flag alert was deactivated in May 2013.  During the Board hearing, the Veteran stated that he had learned to walk away from such interpersonal situations.  He walked away from a confrontation in March 2011.  Moreover, his impulse control was described as good in September and December 2010, and March 2011.  A PTSD screening test was negative in January 2013.  He was divorced, but had a relationship with his children, saw some friends and worked after retirement from long-term employment, with what he described as good relationships with co-workers.  There has been no evidence of cognitive impairment. 

The Board also finds that the Veteran's GAF scores do not warrant an increased evaluation.  By definition, the GAF scale considers psychological, social and occupational functioning on a hypothetical continuum of mental health-illness, and does not include impairment in functioning due to physical (or environmental) limitations.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 C.F.R. § 4.125 (2016).

According to the GAF Scale, a score between 51 and 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers) (emphasis in original).  A score between 41 and 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job) (emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125.  

Thus, the Veteran's scores from 45 to 60 reflect that his PTSD symptoms during the relevant time period were serious on occasion but primarily moderate.  Id.  

The Board has considered the Veteran's credible complaints as to his PTSD symptoms.  He is not, however, competent to identify a specific level of disability of any disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Competent evidence concerning the nature and extent of the Veteran's service-connected PTSD has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which this disability is evaluated.  

In sum, the evidence demonstrates that the Veteran is not entitled to an initial evaluation for PTSD in excess of 50 percent, prior to December 4, 2014.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial evaluation for PTSD in excess of 50 percent, prior to December 4, 2014, is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


